Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/474316 application filed on 6/27/19.
Claims 1-13 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: process control devices and parameter measurement devices in claim 1; communication device in claim 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 , 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the culture volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the cell bag" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WEST (US 2005/0112542). 
With respect to claim 1-2, process control devices is being interpreted under 35 USC 112f as stated above to cover pumps, agitators, mass flow controllers, and transmitters and their functional equivalents; parameter measurement devices is interpreted as temperature, pressure and flow rate sensors and their functional equivalents. WEST discloses bioreactors (bioreactor volume) a control system (process controller), sensors that measure the conditions such as temperature (parameter measurement devices) and transmit it to the controller, (0023-26), the controller controls and manages the system to implement a programmed process for the bioreactors (process controller is operable according to plural control program steps to control the process devices to provide inputs for a culture environment in the bioreactor) and receives information from monitoring the bioreactors and used it to control devices that affect the conditions in the bioreactors in accordance with instructions previously entered (operable according to control program steps modified by feedback)(0030, 0050), the control system includes a utility tower with a pump system to supply substances to the bioreactor (process control devices) (0036, 0046), the control system comprising a memory for logging data measured by the sensors (0044, 0048) and logging history of the process conditions (record data indicative of progress of control program steps) (0030, 0078).
With respect to claim 3- 4, the communication device is interpreted under 35 USC 112f as stated above to be a wireless link such as: a wireless local area network (WLAN) or device as defined by IEEE 802.11 standards, such as a WiFi product; or a wireless personal area network (WPAN) protocol as defined in IEEE 802.15.4 e.g. Zigbee products; or a IEEE 802.15.1 standard such as Bluetooth products, and their functional equivalents. WEST discloses multiple bioreactors (one or more additional bioreactor systems) wherein the data from each bioreactor can be communicated to the other via the utility tower with an Ethernet switch/hub (communication device) (0035, 0038). 
With respect to claim 5, It is noted that neither the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The device of WEST includes all the positively claimed structural components and therefore is considered capable of being used as stated in the claim.
With respect to claim 8, WEST discloses the memory is in the utility tower connected to the bioreactor system via Ethernet (local area network) (0044, 0070-71).
With respect to claim 9, WEST discloses a method of culturing in the bioreactor comprising providing a bioreactor, controller, input devices (process control devices) and sensor (culture parameter measurement devices) (0033-0036); the controller controls and manages the system to implement a programmed process for the bioreactors and receives information from monitoring the bioreactors and uses it to control devices that affect the conditions in the bioreactors in accordance with instructions previously entered (operating to provide suitable environment according to program steps and measured parameters)(0030, 0035-36, 0039-0043, 0050, 0069), logging in memory historical system data including a history of the processes of the bioreactors (recording which steps are complete or incomplete) (0030-31, 0044, 0078). 
With respect to claim 10-13, WEST discloses system includes redundant components so if an active component fails, its corresponding standby component automatically becomes active and runs the functionality run by the failed component (communicating data to another controller to run steps that are incomplete) (0031). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2005/0112542) in view of PATIL (US 2018/0251722) based on the prior filing date. 
With respect to claim 6-7, WEST does not disclose the bioreactors are flexible cell bags separate from the rest of the system or the system including heated rocking trays for supporting the cell bags, the tray being separate. However, PATIL discloses a bio manufacturing apparatus comprising a chamber with a removable (separate, transferrable) bioreactor tray for supporting a cell culture bag in which the tray is a heated plate (0023-27) wherein the bag is resting on the tray (separate, transferrable) (0030). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bioreactor of WEST to include the flexible bag and heated tray both separable from the system as taught by PATIL because it is easy to use, allowing convenient insertion and removal of a cell bag, as well as being readily dismantle able for cleaning (0037). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799